LEAHY, Chief Judge.
1. The respondent, Lea River Lines, Inc., was the owner of the tug Aztec.
2. On February 16, 1949, at Lockport, Illinois, respondent was given the exclusive handling, care and custody of a cargo of Sky Chief gasoline laden aboard the barge NBC 540.
3. Libellant, the Texas Company, was the owner of the cargo laden aboard the barge NBC 540 on February 16, 1949.
4. On February 17, 1949 at about 2:00 p. m. in -fair weather and broad daylight, the tug Aztec negligently permitted the barge NBC 540 to ground in the vicinity of the Peru, Illinois Highway Bridge.
5. As a result of the grounding, the barge NBC 540 sustained damage in the way of No. 1 port compartment which resulted in loss of part of libellant’s cargo of gasoline.
Conclusions of Law.
1. The loss of part of libellant’s cargo of Sky Chief gasoline was due to the negligent grounding by the tug Aztec of the barge NBC 540.
2. In support of the conclusions of law as to negligence and as to the legal effect of the contract between the parties, as to this 1672 in Admiralty, I adopt conclusion of law No. 2 in our 1671 in Admiralty, D.C.Del., 109 F.Supp. 266.
3. A decree in accordance with the foregoing findings and conclusions with a bill of costs for the libellant and with the usual reference to a commissioner to ascertain and report on the quantum of damages will be entered.